Exhibit 10.70
BOB EVANS FARMS, INC.
2010 EQUITY AND CASH INCENTIVE PLAN
AWARD AGREEMENT
     Bob Evans Farms, Inc. (the “Company”) hereby grants the undersigned
Participant an Other Stock-Based Award consisting of (a) restricted stock units
(“RSUs”) and related dividend equivalent rights (“DERs”), and/or (b) Shares of
Restricted Stock, subject to the terms and conditions described in the Bob Evans
Farms, Inc. 2010 Equity and Cash Incentive Plan (the “Plan”) and this Award
Agreement (this “Award Agreement”).

             
1.
  Name of Participant:        
 
     
 
   
2.
  Grant Date:       (the “Grant Date”)
 
     
 
   
3.
  Number of RSUs/DERs:        
 
     
 
   

             
4.
  Number of Shares of Restricted Stock:        
 
     
 
   

5.   Provisions Applicable to RSUs and related DERs.

  (a)   RSUs. Each RSU entitles the Participant to receive one Share on the date
the RSU is settled, as described herein.     (b)   DERs. Each DER entitles the
Participant to be credited with all of the cash dividends that are or would be
payable with respect to the Share represented by the RSU to which the DER
relates. Accumulated dividends credited pursuant to this Section 5(b) shall be
payable in cash, without interest, at such time as the RSU to which the DER
relates is settled pursuant to this Award Agreement. In the event that a RSU is
forfeited pursuant to this Award Agreement, the related DER shall also be
forfeited and the Participant shall have no right to payment of any accumulated
dividend amounts.     (c)   Vesting of RSUs:

  (1)   In General. The RSUs will vest ratably (rounded up to the next whole
RSU, if necessary) on each of the first three anniversaries of the Grant Date
(each a “Vesting Date”), subject to the Participant’s continued employment with
the Company on the applicable Vesting Date. Except as provided in
Sections 5(c)(2), (3) or (4), if the Participant terminates for any other reason
prior to a Vesting Date, whether voluntarily or involuntarily, any RSUs that are
unvested on the date of termination will be forfeited on that date.     (2)  
Accelerated Vesting. Notwithstanding the foregoing, the RSUs will become fully
vested on the date of Participant’s death or Disability.     (3)   Change in
Control. If there is a Change in Control, Article XII of the Plan will apply to
any outstanding RSUs.     (4)   Retirement. Except to the extent that the
Participant is terminated for Cause, if the Participant is eligible for
Retirement, the Participant will continue to vest in the RSUs

 



--------------------------------------------------------------------------------



 



      on each Vesting Date even if the Participant does not continue to be
employed on that date. Notwithstanding the foregoing, all unvested RSUs will be
forfeited if the Participant is terminated for Cause, regardless of whether the
Participant is Retirement eligible.

  (d)   Settlement of RSUs. If all applicable terms and conditions have been
satisfied, the Participant will receive one whole Share for each vested RSU as
soon as administratively feasible but not later than 30 days after each Vesting
Date; provided, however, that upon the issuance or transfer of Shares to the
Participant, in lieu of any fractional Shares, the Participant will receive a
cash payment equal to the Fair Market Value of such fractional Shares.     (e)  
No Rights Before Vesting. Before the RSUs vest, the Participant may not exercise
any voting rights with respect to the Shares underlying the RSUs.     (f)  
Transferring the RSUs or DERs. Neither the RSUs nor the DERs may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or the laws of descent and distribution. However, as described in
Section 9(a), the Participant may designate a beneficiary to receive any vested
RSUs and the proceeds from any DERs that are settled after the Participant dies.

6.   Provisions Applicable to Shares of Restricted Stock.

  (a)   Vesting of Restricted Stock:

  (1)   In General. The Restricted Stock will vest ratably (rounded up to the
next whole Share, if necessary) on each of the first three anniversaries of the
Grant Date (each a “Vesting Date”), subject to the Participant’s continued
employment with the Company on the applicable Vesting Date. Except as provided
in Sections 6(a)(2) or (3), if the Participant terminates for any other reason
prior to a Vesting Date, whether voluntarily or involuntarily, any Restricted
Stock that is unvested on the date of termination will be forfeited on that
date.     (2)   Accelerated Vesting. Notwithstanding the foregoing, the
Restricted Stock will become fully vested on the date of Participant’s death or
Disability.     (3)   Change in Control. If there is a Change in Control,
Article XII of the Plan will apply to any unvested portion of the Restricted
Stock.

  (b)   Rights Before Vesting. Before the Restricted Stock vests as described in
Section 6(a), the Participant: (i) may exercise full voting rights associated
with the Shares of Restricted Stock; and (ii) will be entitled to receive all
dividends and other distributions paid with respect to the Shares of Restricted
Stock, although any dividends or other distributions paid in Shares will be
subject to the same restrictions terms and conditions as the Shares Restricted
Stock.     (c)   Transfer Restrictions on Restricted Stock. Until the Restricted
Stock becomes vested as described in Section 6(a), the Restricted Stock may not
be sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
except by will or the laws of

 



--------------------------------------------------------------------------------



 



      descent and distribution. However, as described in Section 9(a), the
Participant may designate a beneficiary to receive any Shares to be settled
after the Participant dies.     (d)   Settling the Restricted Stock. The
Restricted Stock will be held in escrow until it vests. If the applicable terms
and conditions of this Award Agreement are satisfied, the Restricted Stock will
be released from escrow and distributed to the Participant as soon as
administratively feasible after it vests, but not later than 30 days after each
Vesting Date. In lieu of any fractional Shares of Restricted Stock, the
Participant will receive a cash payment equal to the Fair Market Value of such
fractional Shares.

7.   Award Subject to Recoupment Policy. This Award is subject to the Bob Evans
Executive Compensation Recoupment Policy. The Award, or any amount traceable to
the Award, shall be subject to the recoupment obligations described in that
policy.   8.   Restrictive Covenants. Unless the Committee otherwise agrees in
writing, any outstanding unvested RSUs, accruals related to the DERs or Shares
of Restricted Stock under this Award will be forfeited if the Participant:

  (a)   Serves (or agrees to serve) as an officer, director, manager, consultant
or employee of any proprietorship, partnership, corporation or limited liability
company or become the owner of a business or a member of a partnership or
limited liability company that competes with any portion of the Company or an
Affiliate’s business or renders any service to entities that compete with any
portion of the Company or an Affiliate’s business;     (b)   Refuses or fails to
consult with, supply information to, or otherwise cooperate with, the Company or
any Affiliate after having been requested to do so; or     (c)   Deliberately
engages in any action that the Committee concludes could harm the Company or any
Affiliate.

9.   Other Terms and Conditions:

  (a)   Beneficiary Designation. The Participant may name a beneficiary or
beneficiaries to receive any cash or Shares to be paid or settled after the
Participant’s death by completing a Beneficiary Designation Form in the form and
manner required by the Committee and communicated in writing to the Participant.
The Beneficiary Designation Form does not need to be completed now and is not
required to be completed as a condition of receiving this Award. However, if the
Participant dies without completing a Beneficiary Designation Form or if the
designation is ineffective for any reason, the Participant’s beneficiary will be
the Participant’s surviving spouse or, if the Participant does not have a
surviving spouse, the Participant’s estate.     (b)   Tax Withholding. The
Company or an Affiliate, as applicable, shall have the power and right to
deduct, withhold or collect any amount required by law or regulation to be
withheld with respect to any taxable event arising with respect to this Award
Agreement. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to the Participant,
(ii) withheld from the value of any Award being settled or any Shares
transferred in connection with the exercise or settlement of an Award,
(iii) withheld from the vested portion of any Award (including

 



--------------------------------------------------------------------------------



 



      shares transferable thereunder), whether or not being exercised or settled
at the time the taxable event arises, or (iv) collected directly from the
Participant. Subject to the approval of the Committee, the Participant may elect
to satisfy the withholding requirement, in whole or in part, by having the
Company or an Affiliate, as applicable, withhold shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction; provided that such Shares
would otherwise be distributable to the Participant at the time of the
withholding if such Shares are not otherwise distributable at the time of the
withholding, provided that the Participant has a vested right to distribution of
such Shares at such time. All such elections shall be irrevocable and made in
writing and shall be subject to any terms and conditions that the Committee, in
its sole discretion, deems appropriate.     (c)   Governing Law. This Award
Agreement will be construed in accordance with and governed by the laws (other
than laws governing conflicts of laws) of the State of Ohio except to the extent
that the Delaware General Corporation Law is mandatorily applicable.     (d)  
Other Agreements. This Award will be subject to the terms of any other written
agreements between the Participant and the Company to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement.     (e)   Award Subject to the Plan. This Award is subject to
the terms and conditions described in this Award Agreement and the Plan, which
is incorporated by reference into and made a part of this Award Agreement. In
the event of a conflict between the terms of the Plan and the terms of this
Award Agreement, the terms of the Plan will govern. The Committee has the sole
responsibility of interpreting the Plan and this Award Agreement, and its
determination of the meaning of any provision in the Plan or this Award
Agreement shall be binding on the participant. Capitalized terms that are not
defined in this Award Agreement have the same meaning as in the Plan.     (f)  
Rejection. The Participant may reject this Award Agreement and forfeit the
Shares of Restricted Stock, RSUs and related DERs granted to the Participant
pursuant to this Award Agreement by notifying the Company or its designee, in
the manner prescribed by the Company and communicated to the Participant, within
30 days after the Grant Date. If this Agreement is rejected pursuant to this
Section 9(h), the Shares of Restricted Stock, RSUs and related DERs evidenced by
this Award Agreement shall be forfeited, and neither the Participant nor the
Participant’s heirs, executors, administrators and successors shall have any
rights with respect thereto.

BOB EVANS FARMS, INC.

                 
By:
      Date:        
 
 
 
[Insert name and title]      
 
   

 